                            Case 1:19-cr-00306-GHW Document 128 Filed 04/07/21 Page 1 of 1




                                                                                                                           USDC SDNY
                                                                                                                           DOCUMENT
                      BRADLEY L. HENRY                                                          New York Office            ELECTRONICALLY FILED
                      bhenry@mrllp.com                                                          800 Third Avenue           DOC #:
                                                                                                24th Floor                 DATE FILED: 4/7/2021
                                                                                                New York, NY 10022
                                                                                                P 212.730.7700 F 212.730.7725 www.mrllp.com


                                                                                   March 19, 2021
                     VIA ECF                                                       UNDER SEAL
                     Hon. Gregory H. Woods
                     United States District Judge                                      MEMORANDUM ENDORSED
                     Southern District of New York
                     500 Pearl Street
                     New York, NY 10007
                                              Re:              United States v. Otoniel Burgos, 19 Cr. 306 (GHW)
                     Dear Judge Woods:

                            I write to request an extension of Mr. Burgos’ self-surrender date that is currently scheduled
                     for April 1, 2021. The reasons for this request are three-fold: (1) he has not yet been designated; (2)
                     he has not received a COVID-19 vaccination (he has                                – see Exhibit A); and
                     (3) the due date for the birth of his child has been estimated for                 – see Exhibit B (the
                     original reason he was permitted to delay his surrender date).

                              To date, Mr. Burgos has not yet been designated to a facility. As such, he has been unable
                     to prepare for his turn-in, which for reasons that we will discuss in the next two paragraphs, is
                     important. In any event, and in full transparency, Mr. Burgos intends to exercise his right to request
                     release under 18 U.S.C. 3582 to the facility warden, and subsequently (assuming it is denied) request
                     relief from this Court for multiple reasons. As a result, we ask that the surrender date be extended.

                           Mr. Burgos also suffers from                 . That makes him extremely high risk for severe
                     COVID-19 complications. He has not yet been vaccinated, and fairness and safety dictate that Mr.
                     Burgos should be vaccinated before reporting to prison, particularly an unknown prison where levels
                     of COVID are not known.

                            Finally, the primary reason the self-surrender was originally delayed was to allow Mr. Burgos
                     to be present for the birth of his child and the first days thereafter. Since sentencing, the due date
                     has been redated based on further scans to                   . As a result, we maintain our request that
                     Mr. Burgos be permitted to be present for the birth of his first child and to assist in getting the family
                     settled for a couple of weeks thereafter.

                           Based on these reasons, we ask that this Honorable Court extend Mr. Burgos surrender date
                     to May 15, 2021.

                              Thank you for considering this request.
Application granted. Mr. Burgos' surrender date is extended to June 1, 2021.       Sincerely,
                                                             . Mr. Burgos should   MICHELMAN & ROBINSON, LLP
not expect further extensions of time. This extension provides ample time for
Mr. Burgos to be vaccinated prior to his surrender date if he chooses to do
so. There is insufficient basis for this letter to be filed under seal in its      s/Bradley L. Henry
entirety. Counsel may request leave to redact references to selected medical
information. Any request to do so must be filed no later than March 26, 2021.
SO ORDERED                                                                         Bradley L. Henry
March 19, 2021

                                    Los Angeles      |     Orange County       |    San Francisco      |     Chicago   |   New York
